Citation Nr: 1705199	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-07 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected low back disability for the period from April 12, 2013 to May 7, 2013, and in excess of 10 percent thereafter (to include whether the reduction was proper).

2.  Entitlement to a rating in excess of 10 percent for service-connected cervical spine disability.

3.  Entitlement to an initial rating in excess of 30 percent for depression for the period from December 15, 2008 to July 17, 2015, and in excess of 50 percent thereafter.

4.  Entitlement to a rating in excess of 40 percent for left upper extremity radiculopathy.

5.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy.

6.  Entitlement to an initial rating in excess of 30 percent for right upper extremity radiculopathy.

7.  Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected low back disability, cervical spine disability, and/or left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1993 to January 1994.  She had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This case has been before the Board on multiple occasions.  In May 2015 the Board issued a decision which, among other things, denied a rating in excess of 30 percent for right upper extremity radiculopathy.  In February 2016, the Board denied service connection for a left hip disorder.  The Board also remanded other appellate issues for further development in May 2015 and in February 2016.

The Veteran appealed the Board's May 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  By a January 2016 Order, the Court, pursuant to a joint motion for remand (JMR), vacated that decision to the extent it denied a rating in excess of 30 percent for the right upper extremity radiculopathy, and remanded this issue for action consistent with the JMR.

The Veteran also appealed the Board's February 2016 decision to the Court.  By an August 2016 Order, the Court, pursuant to another JMR, vacated that decision to the extent it denied service connection for a left hip disability.

The Board decided other issues an appeal on issues in addition to those listed on the title page, and which were adjudicated by the prior decisions of May 2015 and February 2016.  However, the JMRs which were the basis for the Court's January 2016 and August 2016 Orders explicitly stated the parties did not want to disturb the other portions of these Board decisions.  As such, the issues listed on the title page are the only ones over which the Board currently has appellate jurisdiction. 

The issues of entitlement to increased ratings for the low back disability (in excess of 20 percent), cervical spine, bilateral upper extremity, right lower extremity, and left hip disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ); and are discussed in the REMAND section of this decision.


FINDINGS OF FACT

1.  The reduction of the assigned rating for the Veteran's service-connected low back disability from 20 to 10 percent from May 7, 2013, was not proper.

2.  The service-connected depression has been manifested by depressed mood, anxiety, and chronic sleep impairment during the pendency of the appeal.

3.  Prior to July 17, 2015, the Veteran's service-connected depression was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

4.  For the period from July 17, 2015, the Veteran's service-connected depression has not been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The reduction of a rating for the service-connected low back disability from 20 percent to 10 percent, effective from May 7, 2013, is void ab initio.  38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.343, 3.344 (2015).

2.  The criteria for a rating in excess of 30 percent for depression for the period from December 15, 2008 to July 17, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.132, Diagnostic Code 9434 (2015).

3.  The criteria for a rating in excess of 50 percent for the period from July 17, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.132, Diagnostic Code 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay evidence of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis - Rating Reduction for the Lumbar Spine

The 20 percent rating for the service-connected low back disability had been in effect since October 9, 2007; i.e., a period of more than 5 years.  Consequently, this rating could not be reduced without compliance with the provisions of 38 C.F.R. § 3.344 (a) and (b) regarding stabilization of ratings.  See 38 C.F.R. § 3.344 (c); Peyton, 1 Vet. App. at 286-87.

The stabilization of ratings regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a); Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 416-21.

The April 2014 rating decision that reduced the disability rating for the Veteran's service-connected low back disability did not discuss the application of the above regulations.  Moreover, the rating reduction was based upon the findings of a May 2013 VA examination.  As detailed below, the Board must find that this examination was not adequate for evaluation of the Veteran's low back disability.  Consequently, the Board cannot find it satisfies the regulatory requirements to support a rating reduction, particularly as the rating in this case had been in effect for more than 5 years.  Therefore, this rating reduction was not proper.

Failure to consider and apply the provisions of 38 C.F.R. § 3.344 renders the rating reductions void ab initio.  Dofflemyer, 2 Vet. App. at 282 (rating reduction that failed to consider 38 C.F.R. §§ 3.343 (a) and 3.344(a) was void ab initio); see also Kitchens, 7 Vet. App. 325; Brown, 5 Vet. App. at 419.  Therefore, the Board finds that the April 2014 rating decision's reduction of the assigned rating for the service-connected low back disability is void ab initio as not in accordance with the applicable criteria.  Accordingly, the Board restores the 20 percent rating for the service-connected low back disability.  38 C.F.R. § 3.344.

The issue of whether a rating in excess of 20 percent is warranted for the service-connected low back disability is addressed in the REMAND portion of the decision below.

Legal Criteria and Analysis - Depression

The Veteran essentially contends that her depression is more disabling than reflected by the current disability ratings.  However, the record does not reflect she has identified any deficiency regarding the notification and assistance she has received regarding this claim.  For example, nothing indicates she has identified outstanding evidence pertinent to this appeal that has not been obtained or requested.  She was also accorded multiple VA examinations which evaluated her depression to include in January 2009, August 2014, and July 2015; and has not reported the depression has increased in severity since the most recent examination or that such examination was inadequate.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 9434 provides that major depressive disorder is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436   (2002). 

More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, § 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

Initially, the Board notes that the competent and credible evidence of record reflects the Veteran's service-connected depression has been manifested by depressed mood, anxiety, and chronic sleep impairment during the pendency of this case.  However, such symptomatology is associated with the 30 percent rating in effect prior to July 17, 2015.  Therefore, as a general rule, it does not support a rating in excess of 30 percent.

The Board further finds that, prior to July 17, 2015, the Veteran's service-connected depression was not manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships.  For example, the January 2009 VA examination noted that the Veteran's affect was "other."  Her speech was found to be clear on this examination, which is against a finding of circumstantial, circumlocutory, or stereotyped, speech.  Moreover, it was noted she did not experience panic attacks.  Her remote, recent, and immediate memory were also found to be normal on this examination.  In regard to judgment, it was noted she understood the outcome of behavior.  Further, it was noted that she was able to do serials 7's; spell a word backward and forward; thought process and thought content were unremarkable; she interpreted proverbs appropriately; and was found to have average intelligence.  These findings are against her depression being manifested by impaired abstract thinking, or difficulty in understanding complex commands.  The only disturbance of motivation and mood appears to be the aforementioned depressed mood, which is associated with the criteria for a 30 percent rating.

The Board also notes that none of the specific symptomatology associated with ratings in excess of 30 percent appear to be noted in the other medical records on file, to include the August 2014 VA examination.

In addition, the Board observes that the record reflects the Veteran was employed full-time as a gaming inspector during the period, at least until 2014.  Although it was noted that she had lost a good deal of time from work, it was indicated that this was due to her physical problems rather than her depression.  In pertinent part, both the January 2009 and August 2014 VA examinations noted she reported her time lost from work was due to spinal issues.  Similarly, it was indicated she did not engage in as many activities as previously, but that this was also due more to her physical impairment.  Moreover, the record reflects she had contact with her adult children, grandchildren, brothers, and mother during this period.  Although it was noted she was divorced for 6 years at the time of the January 2009 VA examination, she had been in a relationship for 3 years; and was subsequently married apparently in 2011 as the August 2014 VA examination noted she had been married for 3 years.  She was also noted as having a good friend of many years who gave her a lot of support, to include accompanying her to the January 2009 VA examination.  As such, the competent and credible evidence of record appears to be against a finding that her depression was manifested by difficulty in establishing and maintaining effective work and social relationships during this period.

The Board further finds that the symptomatology of the Veteran's depression does not appear to have resulted in the level of occupational and social impairment associated with a rating in excess of 30 percent for the period from December 15, 2008, to July 17, 2015.  As already noted, she was in a relationship and got married during this period; had contact with family members including her children, grandchildren, brothers and mother; had a friend; and worked full-time.  

Moreover, both the January 2009 and August 2014 VA examinations found that her level of occupational and social impairment was best summarized as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal).  In other words, by language consistent with the 30 percent rating for this period.  Both examinations assigned a global assessment of functioning (GAF) of 55.  Such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.; see also Diagnostic and Statistical Manual of Mental Disorders (DSM) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  

In view of the foregoing, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 30 percent for her service-connected depression for the period from December 15, 2008, to July 17, 2015, to include on the basis of a "staged" rating.

The Board further finds that, for the period from July 17, 2015, the Veteran's service-connected depression has not been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

In pertinent part, the record reflects the Veteran continued to be married; and maintained relations with her family member and a friend.  The Veteran stopped working in a full-time capacity in 2014.  However, this appears to be due to a combination of her physical disabilities, as well as her depression.  For example, she reported at her July 2015 VA examination that she had no support from her supervisors for her service-related medical issues.  The Board notes that such impairment appears consistent with the fact she has had a combined schedular rating of 100 percent for her service-connected disabilities since May 2013.

The Board also notes that it does not appear in the medical treatment records, including the July 2015 VA examination, that the Veteran's depression was found to be manifested by the symptoms associated with a rating in excess of 50 percent.  For example, the symptoms noted by the July 2015 VA examiner were depressed mood, chronic sleep impairment, and mild memory loss which are symptoms associated with the 30 percent criteria.  She was also found to have the symptoms of disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, which are symptoms associated with the criteria for the current 50 percent evaluation.  No other specific symptomatology appears to have been found on this examination.

In addition, the Board observes that the July 2015 VA examination found that the Veteran's level of occupational and social impairment due to her depression was best summarized as reduced reliability and productivity.  In other words, by language consistent with the current 50 percent rating for this period.

It is true that a test during the examination was interpreted as showing severe depression, but this was based on the Veteran's self-report of symptoms during the examination.  She also; however, reported a higher level of actual functioning.  She described no impairment in her relations with her extensive family, she went to the fitness center with her mother two to three times per week, and was accompanied to the examination by a longtime friend.

The record does not show deficiencies in most of the areas needed for a 70 percent rating.  As just noted, deficiencies in family relations were not shown.  The Veteran was no longer engaged in her long time employment, but as noted, this was reportedly due to the employer's unwillingness to accommodate her medical disabilities and not to the specific effects of the depression or psychiatric disability.  The 30 and 50 percent rating contemplate some impairment in occupational functioning.  No deficiencies in the area of judgement have been noted or reported.  The Veteran did report that she felt "scattered brained;" and she did have memory loss, but the examiner indicated that there were no other symptoms related to impaired thinking.  The Veteran does appear to have deficiencies in the area of mood, as evidenced by her depression.

For these reasons, the Board finds the Veteran does not meet or nearly approximate the criteria for a rating in excess of 50 percent for her service-connected depression for the period from July 17, 2015, to include on the basis of a "staged" rating(s).

In making the above determinations, the Board was cognizant of the fact the Veteran has used medication to treat her service-connected depression.  The Court has held that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, because a 10 percent rating under the General Rating Formula for Mental Disorders specifically encompasses the effect of medication, it may be considered when the rating is at even higher levels.


ORDER

The reduction in the rating for the service-connect low back disability from 20 to 10 percent, effective from May 7, 2013, was not proper and the 20 percent rating is restored, effective May 7, 2013.

A rating in excess of 30 percent for depression for the period from December 15, 2008 to July 17, 2015, is denied.

A rating in excess of 50 percent for depression for the period from July 17, 2015, is denied.


REMAND

The parties to the JMR agreed, in pertinent part, that a May 2013 VA examination relied upon by the Board in denying a rating in excess of 30 percent for the right upper extremity radiculopathy was inadequate.  As the Court's Order directed the Board to take action consistent with the JMR, the Veteran is entitled to a new examination.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

The Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of § 4.59 requires that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint.  Here, it does not appear the range of motion testing conducted on the pertinet VA examinations of the low back and cervical spine disabilities are in accord with this requirement, to include the most recent examination of these disabilities in May 2013.  As such, the examination is inadequate.

In regard to the left hip claim, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The JMR which was the basis for the Court's August 2016 Order includes an agreement that the June 2013 VA examination and addendums were inadequate as they did not address the relations hips between service-connected radiculopathy and the claimed left hip disability.  

Moreover, as the left upper extremity radiculopathy is associated with the cervical spine disorder, and the right lower extremity radiculopathy is associated with the low back disability, it is logical to presume such examinations may make pertinent findings as to the current nature and severity of these disabilities as well.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for her low back, cervical spine, bilateral upper radiculopathy, right lower radiculopathy, and left hip since May 2013.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

2.  After obtaining any additional and available records, the Veteran should be afforded a new examination to evaluate whether her left hip disability is caused or aggravated by a disease or injury in service or by a service connected disability.  The examiner should review the claims folder.

The examiner should express an opinion as to whether it is at least as likely as not the Veteran's current left hip disability was incurred in or otherwise the result of a disease or injury in active service.  

If the examiner determines the left hip disability is not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused or aggravated by the service-connected low back disability, cervical spine disability, or radiculopathy.  

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

"Aggravation" means a permanent increase in severity that is beyond natural progression.

The examiner should provide reasons for the opinions.

4.  The Veteran should also be afforded new examinations to evaluate the current severity of her service-connected low back and cervical spine disabilities, bilateral upper radiculopathy, and right lower radiculopathy.  The examiner should review the claims folder.

The examiner should determine whether the lumbar or cervical spine disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should record the Veteran's reports of limitation of motion during flare-ups and opine whether these reports are consistent with the disability found on examination.

Further, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  

The examiner should provide reasons for all opinions.

5.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC).

The case should then be returned to the Board, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


